The opinion of the court was delivered by
Valentine, J.:
*5431. Conflicting flnánn¿e¿f fact by court. *542This was an action brought by theplainRffs in error to set aside a certain deed of conveyance purporting to have been executed by the plaintiffs to the defendant in error, and purporting to convey a certain house and lot in ifiShawneetown, Johnson county, and a certain eighty-acre tract of land also situated in said Johnson county. Th’e action was tried by the court below without the intervention of a jury. The court found generally for the defendant and .against the plaintiffs. No special findings of either law or fact were made by the court. A few of the facts are admitted '•by the pleadings, but the most .of them are controverted. A few more of the facts may be said to be admitted by the evidence, as the evidence concerning them is clear, conclusive, .and all one way. But a very large proportion of the facts, probably a majority of them, is not only controverted by the pleadings, but is also controverted by the evidence—the evidence concerning them being conflicting and contradictory. "Where the facts are admitted by the pleadings, or where the .evidence concerning them is clear, and all one way, we shall •take the facts as so established, whether they are in favor of the plaintiffs or the defendant. But where the facts are ■controverted by the pleadings, and the evidence concerning them is conflicting and contradictory, we shall consider that *543they have been established in favor of the defendant and against the plaintiffs. Where facts are established by a general finding of a court, it must always be presume¿ that all the controverted facts are established in favor of the party for whom the court finds, and ■against the party against whom the court finds. Therefore, whenever some of the facts might be found in favor of one of the parties, and some of them might be found in favor of the other party, it would be prudent at least for any party who had doubts concerning his case to request that the court should make special findings of fact and of law. Civil Code, 3290.
statement of the facts. The following facts we deem to be undisputed and uncontroverted, in this court, though some of them were controverted in the court below: The plaintiffs, Susan Knaggs and A- H- Knaggs, were husband and wife, during ap[ the transactions involved in this litigation, and were husband and wife when this action was commenced, and up to a short time before the rendition of the judgment in this case, when they were divorced. All the property included in said blank deed, and appearing to have been conveyed, belonged originally to Charles J. Keeler, who was the father of said Susan Knaggs. A. H. Knaggs purchased the said eighty-acre tract of land from said Keeler with his own funds, but had the deed thereto made to his wife, Susan Knaggs. Knaggs and his wife occupied said house and lot, while it belonged to Keeler, as a residence.» On April 16th 1868, while they so occupied said house and lot as a residence, Keeler executed a deed for the same to his daughter, Susan Knaggs, without any consideration whatever therefor, and had the deed recorded. His daughter never had the deed in her possession, and never even saw it. About this time A. H. Knaggs made a contract with Keeler to sell back to Keeler said eighty-acre tract of land. Within four or five days after Keeler executed said deed for said house and lot to his daughter, he made a contract with the defendant John J. Mastín to sell him said house and lot and said eighty-acre *544tract of land. Pending the negotiation, Mastín visited all of said property to look at it. A. H. Knaggs was at home at the time, and knew all about it. In fact, A. PI. Knaggs sold to Keeler the eighty-acre tract of land in contemplation of Keeler selling it to Mastín. 'Whether Susan Knaggs was at home or not, at that time, is disputed. On April 22d 1868, which was after the sale' from Keeler to Mastín,, and just six days after Keeler had executed said deed for the house and lot to his- daughter Susan Knaggs, both the plaintiffs, Susan Knaggs and A. H. Knaggs, signed a printed blank warranty deed, the same being in the usual form of ordinary blank warranty deeds, and duly acknowledged the same before a notary public who was present. Keeler afterwards filled up the blank so as to make it appear to convey said house and lot and said land to said John J. Mastín. This is the deed the plaintiffs now seek to have set aside. A. H. Knaggs knew when he signed said blank deed that it was to be filled up so as to make it be just what it afterwards was when Keeler had filled up the blanks. Whether Susan Knaggs had such knowledge or not, is disputed. In fact, A. PL Knaggs had full knowledge of all the transactions from the beginning to the end; but whether Susan Knaggs had such knowledge, is disputed. After Keeler filled up said blanks, as aforesaid, he delivered the deed to said Mastín at Kansas City, Missouri, apparently all regular, and properly executed. This was done on the next day after the deed was executed. Mastín did not know that said deed had been executed in blank, when he received the same; nor did he at any other time know it until about the time this suit was commenced, which was mpre than two and a half years after the deed was. executed. Mastín paid Keeler in full for the property when the deeds were delivered to him. He paid Keeler in all $9,250—$6,000 for this property, and $3,250 for other property that Keeler sold to him at the same time. He paid it by placing that amount to the credit of Keeler at the bank of J. J. Mastín & Co., Kansas City, Missouri. Keeler owed the-bank at that time $5,000, which he paid; and he also at the *545same time paid a mortgage on a part of the land for- $1,500. This left the bank owing him $2,750, which the bank after-wards paid. Keeler afterward paid to the Knaggses the amount in full for said eighty-acre tract of land, which was $3,200. But whether he paid it all to A. H. Knaggs, or a part to him and a part to Susan Knaggs, or whether he paid any part with her knowledge, is disputed.
The other facts, which it must be presumed the court found and established upon conflicting and contradictory evidence, are as follows: Susan Knaggs had full knowledge of all the material transactions involved in this controversy. Just prior to the time that Keeler executed said deed to her for said house and lot she agreed that if he should execute the same she would deed the property back to him whenever he should want to sell it. She was-, present when Mastín visited the property in contemplation of purchasing it, and knew of him going through the house, up and down stairs, to look at it, and made no objection. On the contrary, she often expressed herself, after the sale, that she was glad that her father had sold the property, as she wanted to leave Shawneetown. She knew when she signed the blank deed that her father had sold the property to Mastín, and knew that the blank deed was to be filled up just as it was after-wards filled up. Her father explained the whole thing to her,, and told her that he would fill it up just as he afterwards did fill it up. She intended that the deed should be a conveyance of the property to Mastín. The writing material was so poor at her house, where she signed the deed, that her father told her that he “would take it back to the office and fill it up.” After all this explanation she signed the blank deed, and duly acknowledged it before a notary public who was present for that purpose, Keeler filled up the blanks on the same day before the notary public affixed his name and seal, and on the next day delivered the deed to Mastín at Kansas City, as aforesaid. Keeler afterwards paid Knaggs and his wife for said eighty acres of land. The payments were made at different times, a portion to .Mr. *546Knaggs and a portion to Mrs. Knaggs, and each knew at the time he or she received it for what it was received. At least $1,000 of the same, and probably more, was paid by Keeler drawing his check in favor of Mrs. Knaggs on said Mastin, and giving it to her. A portion of the money was paid to A. PI. Knaggs, and he and his wife bought other land with it, and took the deed in his wife’s name. After the sale of the property to Mastin, both of the plaintiffs were notified that they would have to pay rent for the house to Mastin, and neither made any objection thereto, but both seemed to consider it all right. Keeler, by previous arrangement, paid the rent on said house and lot for two years, by paying -the taxes on Mastin’s lands in Johnson county; Kansas. For one year Keeler gave the rent to Knaggs and his wife, his son-in-law and daughter. For the other year Knaggs paid Keeler in the settlement of their accounts. Mastin took possession of. the eighty-acre tract of land as soon as he purchased it, and has made valuable improvements thereon, and is still in the possession thereof. Knaggs often spoke to Mastin about the property. Once he requested Mastin to give him permission to sell it as a land agent. Mastin gave him such permission, and gave him the price of each piece of the property separately.
. We have probably been unnecessarily prolix in the statement of the facts of this case. We have been so because counsel for. plaintiffs have filed an elaborate brief, discussing points which we do not deem to be in the case as it is presented to this court, although they may have been in the case as it was presented to the court below. Said counsel have discussed the case as though all the evidence for the plaintiffs were true, and all the evidence for the defendant were false.The reverse would be more proper. Under the findings .of' the court below we should consider all the evidence of the' defendant as true, and all the evidence of the plaintiffs which conflict therewith as untrue. With this explanation we shall now proceed to discuss the questions of law involved in the case.

*547
2, Express

I. It must be conceded that the entire title to both the house and lot, and the eighty acres of land, was vested in Susan Knaggs after the deeds for the same were executed by her father to her. No express trust Avas created in favor of Keeler. for the house and lot, nor in favor of A. II. Knaggs for the land; for that kind of trust can be created, under our statutes, only in Avriting. (Comp. LaAvs, § 7, ch. 41, p. 354; § 4, ch. 102, p. 569; § 1, ch. 209, p. 897. The corresponding proAdsions of thoGen. Stat. of 1868 are §8, ch. 22, p. 186; §8, ch. 43, p. 505; §1, ch. 114, p. 1096.) And no resulting trust was created in favor of either Keeler or Knaggs by operation of law. The property Avas hers, and she had a right to hold it and enjoy it as long as .she chose, and there Avas no poAver to take it from her.
3. Married women; contracts. II. But, on the other hand, it must be conceded that in this state a married Avoman may contract and be contracted Avith, concerning her separate real or personal property, sell, convey, and encumber 'the same, and sue and be sued with reference thereto, in the same manner, to the same extent, with like effect, and as freely as any other person may in regard to his or her real or personal property.. (Comp. Laws, §9, ch. 41, p. 354; §§ 2, 3,. ch. 141, p. 697; § 1, ch. 142, p. 699; Gen. Stat., §§ 3, 7, ch. 22, p. 185; §§ 2, 3, ch. 62, p. 563; §29, ch. 80, p. 636; Deering v. Boyle, 8 Kas., 525; Wicks v. Mitchell, ante, 80.) This disposes of a large number of decisions cited by counsel for plaintiffs; for such decisions Avere made in states Avhere a married woman does not possess such SAveeping and extended powers as she does in this state. In fact, in some of those states her legal existence is almost entirely ignored. She is sunk into almost absolute legal nonentity. She rests under almost total disability. She could not make a simple contract for. .any purpose; and-of course she could not create an agent, that could make such a contract for her. And Avhere she has no power to make a contract, she of course has no poAver to ratify a supposed one already made. Where she cannot bind herself by contract, mere acquiescence in a supposed contract cannot *548work a ratification nor create an estoppel. And certainly, where she cannot sue or be sued, or assert any legal right except by her husband or next friend, no estoppel can run against her for not asserting her legal rights.
4. Deed; conveyanee; irregular' ity, estoppel, III. Whether this blank deed when filled up, and before any subsequent ratification, was good as a conveyance, is a question which we think is not necessary to be decided now. The writer of this opinion however is of the opinion that a deed executed in the manner in which this ¿ecd was executed, should never, under our statutes, (Comp. Laws, § 4, ch. 102, p. 569; Gen. Stat., § 5, ch. 43, p. 505,) be considered good as a conveyance of title to real estate except in certain cases where it may be considered good by way of equitable estoppel. (As to estoppel, see authorities cited in defendant’s brief.) Nor should such a deed be considered good for any other puqiose, except possibly as a simple contract in certain cases upon which specific performance might be enforced. Now, if it be conceded that the mere execution of this deed did not make it good as a conveyance, then the only question necessary to be considered in this case is, whether the other facts, aside from the mere execution of said deed, but taken in connection therewith, are sufficient to make this deed good by way of equitable estoppel. We think they are. We supjiose that the claim that A. Ii. Knaggs has a right to have this deed set aside is abandoned, and that the only question now seriously urged is, whether Susan Knaggs, his former wife, has any such right. We think that neither has any such right. We have already seen that Susan Knaggs’ lights are to be determined by the same laws which govern and prescribe the rights of other persons under similar circumstances. Then what are those rights? This is a proceeding in equity to relieve the plaintiffs from the consequences of their own acts. It is a proceeding in equity to set aside a deed which they authorized (though irregularly) to be made. They ask a court of equity to enable them on account of a mere irregularity to commit a fraud upon their grantee. Shall it be *549•clone? Wo know of no principle of equity that will aid them in such a case. The plaintiffs suffer no hardship. There is nothing inequitable in a daughter conveying to a third person a piece of property for the benefit of her father, without consideration to herself but with consideration to her father, which (property) she received from her father only six clays before she so conveys, without paying any consideration therefor to her father, and with the promise on her part that she would reconvey the same whenever her father should desire to sell it. And there is nothing inequitable in a wife conveying property for the benefit of her husband and herself jointly which she received from her husband without any consideration whatever. But there is something very inequitable in a woman, by her own voluntary act, enabling her father, her husband, and herself, to obtain a large sum ■of money from another person on the strength of such act, .and then in attempting to repudiate the act. Mastin, innocently, and ignorant of all the irregularities complained of, (and in this respect, as well as in several others wc might mention, this case differs widely from the case of Burns v. Lynch, 6 Allen, 305, strongly relied on by plaintiff in error,) paid $6,000 for said property, a full consideration therefor, on the strength of the voluntary act of Mrs. Knaggs and her husband.' And will she now deprive him of both the money and the property ? Mastin probably paid about $2,800 for the house and lot on said voluntary act, and will she now deprive him of both the money and the house and lot ? Can she now, after waiting more than two and one-half years since the deed was executed, all the time acknowledging and acting as though she considered that the deed was valid, be heard to say in a court of equity that the deed is invalid, ■because it was simply executed irregularly, when in fact it was executed just as she consented and prescribed that it .should be executed ? Every principle of equity and morality is against such a thing. But the irregularity is not so great as at first view it might seem to be. A deed is good between the original parties without being acknowledged at all. It *550may be executed by making the signature first and then filling up the blanks. No law requires that the signature should be the last thing placed to a deed. It is not necessary that the grantor should fill the blanks himself, but any person may fill them with his consent or approval. The consent and approval has been given-in this case, and to this deed, time after time, for a period of more than two and-a-half years.. The only irregularity is, that the consent and approval were not given after the blanks were filled up, and before the deed was delivered. The consent was given before the deed was filled up, and the approval was given after its delivery. If there had been a second delivery of the deed, with the approval of the plaintiffs, after the blanks were filled up, it would seem that there could scarcely be any question raised with regard to the validity of the deed, either in law or equity; and the repeated recognitions of the validity of the deed after its delivery, with a full knowledge of its contents, would seem to be almost equivalent to a second delivery of the deed. The judgment of the court below is affirmed.
All the Justices concurring.